             Case 2:20-cv-01434-RJC Document 16 Filed 10/23/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 THE CRACKED EGG, LLC

                  Plaintiff,
         v.                                      No. 2:20-cv-01434-RJC

 COUNTY OF ALLEGHENY, a political
 subdivision of the Commonwealth of
 Pennsylvania and the ALLEGHENY
 COUNTY HEALTH DEPARTMENT,

                  Defendants.

                   MOTION TO REFER CASE TO BANKRUPTCY COURT

   AND NOW, comes the Plaintiff, The Cracked Egg, LLC, by and through its

undersigned counsel, and files the within Motion to Refer Case to Bankruptcy Court,

and in support thereof, states as follows:

   I.         Facts

        1.       This case was filed on September 23, 2020. This case was brought to seek

redress of Defendants’ violation of Plaintiff’s civil rights, including the filing of state court

litigation as more fully described in paragraph 2 below.

        2.       Prior to the filing of this case, Defendant, County of Allegheny, a political

subdivision of the Commonwealth of Pennsylvania (“Allegheny County”), filed a complaint

in civil action in the Court of Common Pleas of Allegheny County, PA at Docket No. GD-

20-9809. In the Court of Common Pleas case, Defendant, County of Allegheny, a political

subdivision of the Commonwealth of Pennsylvania, was seeking, amongst other things,

an injunction barring Plaintiff from operating its business (“State Court Case”).

        3.       On October 9, 2020, Plaintiff filed a Voluntary Petition for Bankruptcy Relief

in the United States Bankruptcy Court for the Western District of Pennsylvania, which
             Case 2:20-cv-01434-RJC Document 16 Filed 10/23/20 Page 2 of 5




case is currently pending before The Honorable Jeffery A. Deller at Docket No. 20-22889-

JAD (“Bankruptcy Case”).

       4.        On October 15, 2020, Plaintiff filed a notice of removal for State Court Case,

which notice removed jurisdiction of the State Court Case to the Bankruptcy Court, at

Adv. Pro. No. 20-02166-JAD (“Adversary Proceeding”).

       5.        This case involves various allegations that will directly affect the

administration of the Bankruptcy Case and is directly related to the Adversary Proceeding.

       6.        This case involves, amongst other things, violations of Plaintiff’s

constitutional rights, which violations are still ongoing, and continue to damage Plaintiff’s

business operation, which is an asset of the bankruptcy estate in the Bankruptcy Case.

       II.       Argument

       7.        The preceding paragraphs are incorporated by reference, as if set forth at

length herein.

       8.        There is a standing Order of Reference directing that all matters arising

under Title 11 or related to a case under Title 11 shall be referred to the United States

Bankruptcy Court for the Western District of Pennsylvania.

       9.        A proceeding is related to a title 11 bankruptcy case if it could conceivably

have any effect on the estate being administered in bankruptcy. See Riverhounds Lender,

LLC v. Pittsburgh Urban Initiatives Sub-CDE 3, LP, 2015 U.S. Dist. LEXIS 46742, 7 (W.D.

Pa. 2015); citing Lichtenfels v. Electro-Motive Diesel, Inc., 2010 U.S. Dist. LEXIS 15079

(W.D. Pa. 2010)(quoting Pacor v. Higgins, 743 F.3d 984, 994 (3rd Cir. 1984)(overruled

on other grounds).

       10.       In the present case, the outcome of Plaintiff’s claims in this case will affect
          Case 2:20-cv-01434-RJC Document 16 Filed 10/23/20 Page 3 of 5




and determine the ability of Plaintiff to continue operating its business. This is due to the

nature of the Defendants’ actions, which not only affect the financial health of the Plaintiff,

but also its ability to operating as an ongoing business generally.

        11.   Plaintiff’s ability to continue its business operation is necessary to effectuate

a feasible bankruptcy reorganization.

        12.   Additionally, this case is related to the Adversary Proceeding as it seeks to

invalidate certain orders of the Commonwealth of Pennsylvania as unconstitutional, which

orders form the basis of Allegheny County’s injunction action.

        13.    In sum, as any rulings made in this case will affect the operations of

Plaintiff, this matter is related to the pending Bankruptcy Case of Plaintiff. The claims

herein involve same underlying executive orders which form the basis of the Adversary

Proceeding before the Bankruptcy Court. Additionally, the assets that are potentially

affected by this case are necessary for an effective reorganization in the Bankruptcy

Case.

        14.    As such, this matter should be referred to the Bankruptcy Court.

        WHEREFORE, it is respectfully requested that this matter be referred to the United

States Bankruptcy Court for the Western District of Pennsylvania and docketed as an

adversary proceeding related to 20-22889-JAD.
Case 2:20-cv-01434-RJC Document 16 Filed 10/23/20 Page 4 of 5




                                 Respectfully submitted,

                                 /s/ James R. Cooney
                                 James R. Cooney
                                 PA I.D. #32706
                                 Robert O Lampl
                                 PA I.D. #19809
                                 Ryan J. Cooney
                                 PA I.D. #319213
                                 Sy O. Lampl
                                 PA I.D. #324741
                                 Alexander L. Holmquist
                                 PA I.D. #314159
                                 Benedum Trees Building
                                 223 Fourth Avenue, 4th Floor
                                 Pittsburgh, PA 15222
                                 (412) 392-0330 (phone)
                                 (412) 392-0335 (facsimile)

                                 Dennis M. Blackwell
                                 PA I.D. #61040
                                 Nicolette A. Blackwell
                                 PA I.D. #325640
                                 Benedum Trees Building
                                 223 Fourth Avenue, 9th Floor
                                 Pittsburgh, PA 15222
                                 (412) 391-5299 (phone)
                                 Attorneys for the Plaintiff
          Case 2:20-cv-01434-RJC Document 16 Filed 10/23/20 Page 5 of 5




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 COUNTY OF ALLEGHENY, a political          Civil Division
 subdivision of the Commonwealth of
 Pennsylvania,
                                           No. 2:20-cv-01418-MJH
                  Plaintiff,
     v.

 THE CRACKED EGG, LLC,

                 Defendant.

                               CERTIFICATE OF SERVICE

      I, Robert O Lampl, hereby certify that on the 23rd day of October, 2020, I served

true and correct copies of the within Motion to Refer Case to Bankruptcy Court upon

the following parties by E-mail addressed as follows:

                                 Vijya Patel, Asst. Solicitor
                                       Michael Parker
                          Allegheny County Health Department
                                 301 39th Street, Bldg. #7
                                   Pittsburgh, PA 15201
                             Vijya.patel@alleghenycounty.us
                          Michael.parker@alleghenycounty.us

                                Frances M. Liebenguth
                                   Allegheny County
                             445 Fort Pitts Blvd., Suite 300
                                 Pittsburgh, PA 15219
                        Frances.liebenguth@alleghenycounty.us

                                  Virginia Spencer Scott
                          Allegheny County Department of Law
                                 300 Fort Pitt Commons
                                    445 Fort Pitt Blvd.
                                  Pittsburgh, PA 15219
                           Virginia.scott@alleghenycounty.us

                                                _/s/ Robert O Lampl_____
                                                Robert O Lampl
